Title: From James Madison to Daniel Clark, 31 October 1803
From: Madison, James
To: Clark, Daniel


Sir.
Department of State, October 31st. 1803.
The present Mail conveys to Govr. Claiborne & Genl. Wilkinson authority to receive or take possession of Louisiana, and to Govr. Claiborne authority to administer for the present the Government of the ceded Country. The possibility suggested by recent circumstances, particularly a protest from the Spanish Government against the cession from France to the United States, that delivery may be refused at New Orleans, on the part of Spain, required that provision should be made as well for taking as receiving possession. Should force be necessary Govr. Claiborne & Genl. Wilkinson will have to decide on the practicability of a Coup de Main, without waiting for the reinforcements which will require time on our part, and admit preparations on the other part. In forming that decision, they will need the best and greatest information from the spot. Govr. Claiborne will write to you on the subject, and there can be no doubt of the zeal with which you will render them every aid of this sort. Should a Coup de Main be resolved on, there may be a call on you for assistance of another sort. A co-operating movement of the well disposed part of the Inhabitants will be of essential advantage, and it is desirable, that it should in concert with the military councils, be prepared & directed in a manner to give it its best effect. Your knowledge of local circumstances, your acquaintance with the dispositions of the people, and with the principal characters and their views, will enable you to render most acceptable services on such an occasion. It is presumed that Mr. Laussat may also render his influence over certain descriptions of the inhabitants, useful to the object. Mr. Pichon has in the strongest terms pressed him to do so. Should he be well disposed a frank & friendly communication and co-operation between yourself & him is particularly to be wished, and I doubt not will be promoted on your part. It will be agreeable to hear from you on the receipt of this letter, and in every stage of the interresting business which is the subject of it. The Mail will henceforward go from this to Natches in 15 days & return in the same time. To double the chance of quick & certain conveyances duplicates by water may also be expedient. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).



   
   JM to Claiborne, 31 Oct. 1803.


